Exhibit 10.1

FIRST DEFIANCE FINANCIAL CORP.

2010 EQUITY AND CASH INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

(with TARP limitations)

First Defiance Financial Corp. (the “Company”) hereby grants the undersigned
Participant an award of Shares of Restricted Stock, subject to the terms and
conditions described in the First Defiance Financial Corp. 2010 Equity Incentive
Plan (the “Plan”) and this Restricted Stock Award Agreement (this “Award
Agreement”).

 

1. Name of Participant:

 

2. Grant Date:

 

3. Number of Shares of Restricted Stock:

 

4. Vesting: Subject to this Section 4 or Section 6, all of the Shares of
Restricted Stock will vest on the Grant Date (“Vesting Date”), subject to the
Participant’s continued employment with the Company on the Vesting Date.

 

  (a) Effect of Termination. Except as provided in Sections 4(b) or (c), if the
Participant terminates for any reason prior to a Vesting Date, any Restricted
Stock that is unvested on the date of termination will be forfeited on that
date.

 

  (b) Accelerated Vesting. Notwithstanding Section 4(a), the Restricted Stock
will become fully vested on the earliest to occur of the date of the
Participant’s death, Disability or Retirement or involuntary termination without
Cause prior to the Vesting Date.

 

  (c) Change in Control. If there is a Change in Control, Article XI of the Plan
will apply to any unvested Restricted Stock; provided, however, that if the
Committee elects to cancel any unvested Restricted Stock in connection with the
Change in Control, the Company will cause a substitute award to be issued with
respect to any unvested Restricted Stock that will substantially preserve the
value, rights and benefits of the Restricted Stock being substituted.

 

5. Transferability: Subject to Section 6, until the Restricted Stock becomes
vested, the Restricted Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated.

 

6.

Restrictions During TARP Period: Notwithstanding anything in this Award
Agreement to the contrary, including the provisions of Sections 4 and 5, to the
extent and during the period that the Company and the Participant are subject to
the limitations set forth in Section 111(b)(3)(D) of the Emergency Economic
Stabilization Act of 2008 and 30



--------------------------------------------------------------------------------

 

C.F.R. §30.10 (collectively, “TARP”), the following limitations will apply with
respect to the Restricted Stock:

 

  (a) Restrictions on Vesting. The Participant will forfeit any Restricted Stock
if the Participant does not continue performing substantial services for the
Company for two years from the Grant Date (other than due to the Participant’s
earlier death, Disability or the earlier occurrence of a “change in control
event” as defined in Treasury Regulations §§1.280G-1, Q&A 27 through 29 or
1.409A-3(i)(5)(i) involving the Company).

 

  (b) Restrictions on Transfer: Any vested Shares of Restricted Stock will
become transferable based on the date on which the Company repays the percentage
of aggregate TARP financial assistance received, as set forth below:

 

Percentage of TARP Financial

Assistance Repaid

  

Percentage of Vested Shares Becoming

Transferable

25%

   25%

50%

   50%

75%

   75%

100%

   100%

 

  (c) Special Rule for Taxes: Notwithstanding Section 6(b), if the Participant
does not make an election under Section 83(b) of the Code, as set forth in
Section 8(e), with respect to the Restricted Stock, the Committee may make a
portion of the vested Restricted Stock transferable that is reasonably required
for the Participant to pay the federal, state, local or foreign taxes that are
anticipated to apply to the income recognized upon vesting of the Restricted
Stock.

 

7. Settling the Restricted Stock: If the applicable terms and conditions of this
Award Agreement are satisfied, the Restricted Stock will be released of any
transfer restrictions or distributed to the Participant as soon as
administratively feasible after it vests. Any fractional Shares of Restricted
Stock will be settled in cash.

 

8. Other Terms and Conditions:

 

  (a) Rights Before Vesting. Before the Restricted Stock vests, the Participant:
(i) may exercise full voting rights associated with the Shares of Restricted
Stock; and (ii) will be entitled to receive all dividends and other
distributions paid with respect to the Shares of Restricted Stock, except to the
extent prohibited by TARP, although any dividends or other distributions paid in
Shares will be subject to the same restrictions terms and conditions as the
Shares of Restricted Stock.

 

  (b)

Beneficiary Designation. The Participant may name a beneficiary or beneficiaries
to receive Restricted Stock that is settled after the Participant’s death by
completing a “Beneficiary Designation Form” in a form provided by the Company.
The Beneficiary Designation Form does not need to be completed now and is not
required to be completed as a condition of receiving the Restricted Stock.
However, if the Participant dies without completing a Beneficiary

 

-2-



--------------------------------------------------------------------------------

 

Designation Form or if the Participant does not complete the form correctly, the
Participant’s beneficiary will be the Participant’s surviving spouse or, if the
Participant does not have a surviving spouse, the Participant’s estate.

 

  (c) Transferring the Award Agreement. Except the extent the Committee permits
otherwise, this Award Agreement may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or the laws of descent
and distribution. However, as described in Section 8(b), the Participant may
designate a beneficiary to receive any Restricted Stock that is unsettled in the
event of the Participant’s death.

 

  (d) Tax Withholding. The Company or an Affiliate, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the Restricted Stock. To the extent permitted by the Committee, in its sole
discretion, this amount may be: (i) withheld from other amounts due to the
Participant, (ii) withheld from the value of any Award being settled or any
Shares transferred in connection with the exercise or settlement of an Award,
(iii) withheld from the vested portion of any Award (including Shares
transferable thereunder), whether or not being exercised or settled at the time
the taxable event arises, or (iv) collected directly from the Participant.
Subject to the approval of the Committee, the Participant may elect to satisfy
the withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable to the Participant at the time of the withholding if such Shares
are not otherwise distributable at the time of the withholding, provided that
the Participant has a vested right to distribution of such Shares at such time.
All such elections will be irrevocable and made in writing and will be subject
to any terms and conditions that the Committee, in its sole discretion, deems
appropriate.

 

  (e) Section 83(b) Election. The Participant may file an election pursuant to
Section 83(b) of the Code to be taxed currently on the Fair Market Value of the
Shares of Restricted Stock (less any purchase price paid for the Shares). The
election will be made on a form provided by the Company and must be filed with
the Internal Revenue Service no later than 30 days after the Grant Date. The
Participant must seek the advice of the Participant’s own tax advisors as to the
advisability of making such an election, the potential consequences of making
such an election, the requirements for making such an election, and the other
tax consequences of the Restricted Stock under federal, state, and any other
laws that may be applicable. The Company and its Affiliates and agents have not
and are not providing any tax advice to the Participant.

 

  (f) Governing Law. This Award Agreement will be construed in accordance with,
and governed by, the laws (other than laws governing conflicts of laws) of the
State of Ohio.

 

-3-



--------------------------------------------------------------------------------

  (g) Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Participant regarding the subject matter of this Agreement,
and this Agreement supersedes all prior and contemporaneous agreements between
the parties hereto in connection with the subject matter of this Agreement. All
representations of any type relied upon by the Participant and the Company in
making this Agreement are specifically set forth herein, and the Participant and
the Company each acknowledge that they have relied on no other representation in
entering into this Agreement. No change, termination or attempted waiver of any
of the provisions of this Agreement will be binding upon any party hereto unless
contained in a writing signed by the party to be charged. The Participant
consents to any amendments to this agreement to the extent required to comply
with the Bonus Limitations or otherwise comply with the requirements of TARP.

 

  (h) Restricted Stock Subject to the Plan. The Restricted Stock is subject to
the terms and conditions described in this Award Agreement and the Plan, which
is incorporated by reference into and made a part of this Award Agreement. In
the event of a conflict between the terms of the Plan and the terms of this
Award Agreement, the terms of the Plan will govern. The Committee has the sole
responsibility of interpreting the Plan and this Award Agreement, and its
determination of the meaning of any provision in the Plan or this Award
Agreement will be binding on the Participant. Capitalized terms that are not
defined in this Award Agreement have the same meaning as in the Plan.

 

  (i) Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

*        *        *         *        *

 

    FIRST DEFIANCE FINANCIAL CORP.

 

    By:  

 

Signature       Date:                          Date:                       

 

-4-